Exhibit 10.20

BUSINESS OPPORTUNITIES AGREEMENT

THIS BUSINESS OPPORTUNITIES AGREEMENT (this “Agreement”), dated as of March
    , 2009, is entered into by and among GeoMet, Inc., a Delaware corporation
(the “Company”), and the parties to this Agreement listed on Exhibit A hereto
(each a “Designated Party” and collectively the “Designated Parties”).

RECITALS

A. Each of the Designated Parties engages, directly or indirectly, in the E&P
Business, as defined below. The businesses in which the Designated Parties
engage are similar to those in which the Company engages.

B. In recognition that certain Designated Parties may engage, directly or
indirectly, in the same or similar activities or lines of business and have an
interest in the same or similar areas of business, and in recognition of the
benefits to be derived by the Company through its continued contractual,
corporate and business relations with each Designated Party (including services
of employees, officers and directors of each Designated Party as directors and
officers of the Company), this Agreement is set forth to regulate and define the
conduct of certain affairs of the Company as they may involve each Designated
Party, and as applicable, its employees, officers and directors, and the powers,
rights, duties, liabilities, interests and expectations of the Company in
connection therewith.

C. The law relating to duties that certain Designated Parties may owe to the
Company is not clear. The application of such law to particular circumstances is
often difficult to predict, and, if a court were to hold that any Designated
Party breached any such duty, such Designated Party could be held liable for
damages in a legal action brought on behalf of the Company.

D. To induce certain of the Designated Parties to continue to serve as directors
of the Company, the Company is willing to enter into this Agreement, pursuant to
Section 122 of the General Corporation Law of the State of Delaware, in order to
renounce, effective upon the date hereof, any interest or expectancy it may have
in the classes or categories of business opportunities specified herein that are
presented to or identified by any Designated Party, as more fully described
herein. As a result of this Agreement, each Designated Party, as applicable, may
continue to conduct his or its business and to pursue certain business
opportunities without an obligation to offer such opportunities to the Company
or any of its Subsidiaries, and any Designated Party, as applicable, may
continue to discharge his responsibilities as a director or employee of such
Designated Party or any company in which such Designated Party has an interest.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants, rights,
and obligations set forth in this Agreement and the benefits to be derived
herefrom, and other good and valuable consideration, the receipt and the
sufficiency of which each of the undersigned acknowledges and confesses, the
undersigned agree as follows:

1. Renouncement of Business Opportunities. The Company hereby renounces any
interest or expectancy in any business opportunity, transaction or other matter
in which any Designated Party participates or desires or seeks to participate in
and that involves any aspect of



--------------------------------------------------------------------------------

the E&P Business (each, a “Business Opportunity”) other than a Business
Opportunity that (i) is first presented to a Designated Party solely in such
person’s capacity as a director or officer of the Company or its Subsidiaries
and with respect to which, at the time of such presentment, no other Designated
Party has independently received notice of or otherwise identified such Business
Opportunity or (ii) is identified by a Designated Party solely through the
disclosure of information by or on behalf of the Company (each Business
Opportunity other than those referred to in clauses (i) or (ii) are referred to
as a “Renounced Business Opportunity”). No Designated Party shall have any
obligation to communicate or offer any Renounced Business Opportunity to the
Company, and any Designated Party may pursue a Renounced Business Opportunity,
provided that such Renounced Business Opportunity is conducted by such
Designated Party in accordance with the standard set forth in Section 2. The
Company shall not be prohibited from pursuing any Business Opportunity with
respect to which it has renounced any interest or expectancy as a result of this
Section 1. Nothing in this Section 1 shall be construed to allow any director to
usurp a Business Opportunity of the Company or its Subsidiaries solely for his
or her personal benefit.

2. Standards for Separate Conduct of Renounced Business Opportunities. In the
event that a Designated Party acquires knowledge of a Renounced Business
Opportunity, such Designated Party may pursue such Renounced Business
Opportunity if such Renounced Business Opportunity is developed and pursued
solely through the use of personnel and assets of the Designated Party
(including, as applicable, such Designated Party in his capacity as a director,
officer, employee or agent of the Designated Party) or jointly with the
personnel and assets of any other Person or Persons, provided that such Person
is not an Affiliate of the Company and does not owe any fiduciary or other duty
to the Company.

3. Liability. Provided a Renounced Business Opportunity is conducted by a
Designated Party in accordance with the standards set forth in Section 2 hereof,
no Designated Party shall be liable to the Company or any of its stockholders
for breach of any fiduciary or other duty by reason of such Renounced Business
Opportunity. In addition, no Designated Party shall be liable to the Company or
a Stockholder for breach of any fiduciary duty as a director or controlling
Stockholder, as applicable, by reason of the fact that such Designated Party
conducts, pursues or acquires such Renounced Business Opportunity for itself,
directs such Renounced Business Opportunity to another Person or does not
communicate information regarding such Renounced Business Opportunity to the
Company.

4. Disclosing Conflicts of Interest. Should any director of the Company have
actual knowledge that he or his Affiliates is pursuing a Renounced Business
Opportunity also pursued by the Company, he shall disclose to the Company’s
board of directors that he may have a conflict of interest, so that the board of
directors may consider his withdrawal from discussions in board deliberations,
as appropriate.

5. Interpretation.

(a) For purposes of this Agreement, “Designated Parties” shall include all
Subsidiaries and Affiliates of each Designated Party (other than the Company and
its Subsidiaries).

(b) As used in this Agreement, the following definitions shall apply:

 

2



--------------------------------------------------------------------------------

(i) “Affiliate” means with respect to a specified person, a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified, and any
directors, officers, partners or 5% or more owners of such person.

(ii) “E&P Business” means the oil and gas exploration, exploitation, development
and production business and includes without limitation (a) the ownership of oil
and gas property interests (including working interests, mineral fee interests
and royalty and overriding royalty interests), (b) the ownership and operation
of real and personal property used or useful in connection with exploration for
Hydrocarbons, development of Hydrocarbon reserves upon discovery thereof and
production of Hydrocarbons from wells located on oil and gas properties and
(c) debt of or equity interests in corporations, partnerships or other entities
engaged in the exploration for Hydrocarbons, the development of Hydrocarbon
reserves and the production and sale of Hydrocarbons.

(iii) “Hydrocarbons” means oil, gas or other liquid or gaseous hydrocarbons or
other minerals produced from oil and gas wells.

(iv) “Person” means an individual, corporation, partnership, limited liability
company, trust, joint venture, unincorporated organization or other legal or
business entity.

(v) “Subsidiary” or “Subsidiaries” shall mean, with respect to any Person, any
other Person the majority of the voting securities of which are owned, directly
or indirectly, by such first Person.

6. Miscellaneous.

(a) The provisions of this Agreement shall terminate and be of no further force
and effect at such time as no Designated Party serves as a director (including
Chairman of the Board) or officer of the Company or its Subsidiaries.

(b) This Agreement does not prohibit or impact the Company’s ability to
participate in any Business Opportunity.

(c) This Agreement may be signed by facsimile signature and in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflicts of laws principles.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date set forth above.

 

GEOMET, INC. By:   /s/ J. Darby Seré Name:   J. Darby Seré Title:   President
and Chief Executive Officer

 

DESIGNATED PARTIES:

 

/s/ James C. Crain James C. Crain

 

/s/ W. Howard Keenan, Jr. W. Howard Keenan, Jr.

 

YORKTOWN ENERGY PARTNERS IV, L.P. By:  

Yorktown IV Company, LLC

its general partner

 

  By:   /s/ Bryan H. Lawrence   Name:   Bryan H. Lawrence   Title:   Managing
Member

 

 

 

 

 

[Signature Page to Business Opportunities Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Designated Parties

Board Members

James C. Crain

W. Howard Keenan, Jr.

Stockholder

Yorktown Energy Partners IV, L.P.